         Case 2:18-cv-01497 Document 1 Filed 12/07/18 Page 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

CERTAIN UNDERWRITERS AT
LLOYD'S, LONDON SUBSCRIBING
POLICY NO. B0621ECOGLXS0016,

                         Plaintiff,

v.                                                                Civil Action No. 2:18-cv-01497
                                                                                   ----
MID SOUTH CARBON CORPORATION,

                         Defendant.


                        COMPLAINT FOR DECLARATORY JUDGMENT

          This Complaint for Declaratory Judgment is filed against Mid South Carbon Corporation

("Mid South"), by Certain Underwriters at Lloyd's, London Subscribing to Policy No.

B0621 ECOGLXS00 16 ("Underwriters") which issued excess liability insurance to U.S. Well

Services, LLC ("U.S. Well").

                                           The Parties

1.        Plaintiffs Certain Underwriters at Lloyd's, London Subscribing to Policy No.

B0621ECOGLXS0016 is comprised solely of Lloyd's Syndicate 4711 ("the Syndicate") (an

unincorporated association). Aspen Managing Agency manages the Syndicate and Aspen

Underwriting Limited provides I 00 per cent of its underwriting capacity. The Managing Agency

is authorized and regulated in the UK by the Financial Conduct Authority and the Prudential

Regulation Authority. The Managing Agency is incorporated in England, has its principle place of

business in England, and is organized under the laws of England and Wales.




48 l 7-9840-2434. v l
        Case 2:18-cv-01497 Document 1 Filed 12/07/18 Page 2 of 11 PageID #: 2




2.       Defendant Mid South is a corporation incorporated under the laws of Wyoming and is a

citizen and domiciliary with a place of business at 601 6th Ave, Saint Albans, located in Kanawha

County, West Virginia 25177.

                                            Jurisdiction

3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1332 and 2201 because

complete diversity exists between the Plaintiff and Mid South; the amount in controversy exceeds

the sum of $75,000 as to each and every subscribing syndicate, exclusive of interest and costs.

                                               Venue

4.       Venue is proper in this district pursuant to 28 U.S.C. § 1391 (b)(l) because the Defendant

Mid South Carbon Corporation maintains its primary place of business within this District and

Division.

                                     The Controversy in Suit

5.       This action for declaratory judgment arises from a claim or demand for defense and/or

indemnity made by Mid South against Underwriters and its insured U.S. Well for coverage and

benefits under excess liability policy no. B0621EGSUS000116 (the "Excess Policy"), issued by

Lloyd's Syndicate 4711 for the period from March 15, 2016 through September 15, 2017 to the

named insured, U.S. Well Services, LLC.

6.       A true and correct copy of said policy, save for the redaction of sensitive, proprietary,

and/or confidential premium, rating, and/or commission information, is attached hereto and

incorporated herein as Exhibit A, as if copied in extenso.

7.       Mid South seeks defense, indemnification, and insurance coverage from Underwriters

under the Excess Policy with respect to claim(s) of Darin and Cynthia Osborn, Representatives of




                                                  2
4817-9840-2434. v I
        Case 2:18-cv-01497 Document 1 Filed 12/07/18 Page 3 of 11 PageID #: 3




the Estate of Hunter D. Osborn (the "Osboms") against Mid South, which are the subject of a

lawsuit styled Darin and Cynthia Osborn v. US. Well Services, LLC, et al., civil action No. 17-C-

3 l C in the Circuit Court of Tyler County, West Virginia. The complaint is attached as Exhibit D.

8.       The following statement of facts and circumstances are made solely for the purpose of

setting forth the claims and allegations asserted against Mid South which form the basis of its

claim or demand to Underwriters and are in no way admitting or otherwise endorsing any of the

allegations contained therein:

         A.           The Osboms allege that on January 12, 2017, Hunter D. Osborn was employed by

         U.S. Well at a well site in West Virginia. U.S. Well contracted to provide services to

         Antero Resources Appalachian Corporation ("Antero"), an exploration and production

         company.

         B.           On that date, a truck owned by Mid South and operated by a Mid South employee

         was delivering sand to the well site when the truck backed into Hunter D. Osborn, causing

         him to sustain fatal injuries.

         C.           The Osborns allege the negligence of Mid South and its employee (among others)

         caused Hunter D. Osborn's death.

         D.           The Osborns seek damages resulting from Hunter D. Osborn's death.

                                            The Excess Policy

9.       Mid South has requested coverage under the Excess Policy for the defense and/or

indemnity of Mid South in connection with the claims by the Osborns.

10.      Syndicate 4711 issued the Excess Policy for the period from March 15, 2016 through

September 15, 2017. The Excess Policy provides limits of $5,000,000 per occurrence, excess of




                                                     3
4817-9840-2434. v I
        Case 2:18-cv-01497 Document 1 Filed 12/07/18 Page 4 of 11 PageID #: 4




$1,000,000 in underlying insurance. Underwriters plead, as if set forth herein, in extenso, this

written policy of insurance, including all terms, provisions, limitations, exclusions, conditions,

warranties; and/or endorsements to said policy, none of which have been or are waived. A true

and correct copy of said policy, save for the redaction of sensitive, proprietary, and/or confidential

premium, rating, and/or commission information, is attached hereto as Exhibit A.

11.      As a representative, but non-exclusive example of pertinent provisions of the Excess

Policy, and without waiver of any other provisions or coverage defenses, Underwriters quote the

following provisions from the Excess Policy:

                      1. ADDITIONAL INSURED

                      The words "Additional Insured", wherever used in this Policy, shall
                      mean any person or entity to whom the "Insured" is obliged by an
                      "Insured Contract" entered into before any relevant "Occurrence"
                      and/or "Claim" to provide insurance such as is afforded by this Policy
                      with respect to "Bodily Injury" or "Property Damage" arising out of
                      operations conducted by the "Insured" but only to the extent required
                      by any indemnity given by the "Insured" in said "Insured Contract" to
                      the "Additional Insured".

                      (emphasis added)

                                                     *       *      *

                      15.    INSURED CONTRACT

                      The words "Insured Contract", wherever used in this Policy, shall mean
                      any written contract entered into by the "Insured" where the "Insured"
                      assumes the tort liability of another party to pay for "Bodily Injury" or
                      "Property Damage" to which this Policy applies to a "Third Party".
                      Tort liability means a liability that would be imposed by law in the
                      absence of any written contract. Written contract includes any written
                      indemnity agreement entered into by the "Insured" with a "Third
                      Party".




                                                         4
4817-9840-2434. v I
        Case 2:18-cv-01497 Document 1 Filed 12/07/18 Page 5 of 11 PageID #: 5




                                       U.S. Well and Antero's Contract

12.       U.S. Well and Antero entered into a "Contract to Provide Dedicated Fracturing Fleet(s)

For Fracturing Services" (the "Antero Contract") dated November 1, 2011, a copy of which is

                                                                                    4
attached hereto as Exhibit B. The Antero Contract identifies U.S. Well as 'Contractor" and

Antero as "Producer." It provides in relevant part:

          19.2        CONTRACTOR'S GENERAL INDEMNITY. Contractor shall release,
                      protect, defend, indemnify, and hold harmless Producer Group from and against
                      any and all claims arising out of the bodily injury, illness, death, or the damage to
                      or loss of property of any member of Contractor Group in any manner caused by
                      (directly or indirectly), resulting from, incident to, arising out of, or
                      connected in any way to the Services or this Contract, (REGARDLESS OF CAUSE
                      (As PROVIDED IN SECTION 19.1). The obligations set forth in this Section 19.2
                      shall include, without limitation, any medical compensation, or other benefits paid
                      by Producer Group for which Producer Group is responsible in connection with
                      employees of Contractor Group and shall apply even if the employee is
                      determined to be the statutory or borrowed employee of Producer or any member
                      of Producer Group.

                                                     *       *       *

              1.3            "Contractor Group" means Contractor, its parents, subsidiaries, and
                             affiliates, and its subcontractors of every tier, and each of their respective
                             owners, officers, directors, members, managers, employees,
                             representatives, agents, invitees, insurers, successors and/or assigns.

                                                     *       *       *

              1. 9           "Producer Group" means Producer, its parents, subsidiaries, and
                             affiliates, and Producer's customers and other contractors and
                             subcontractors of every tier, and each of their respective owners, officers,
                             directors, members, managers, employees, representatives, agents,
                             invitees, insurers, successors and/or assigns.




                                                         5
4817-9840-2434. v I
        Case 2:18-cv-01497 Document 1 Filed 12/07/18 Page 6 of 11 PageID #: 6




                                   U.S. Well and Mid South's Contract


13.      U.S. Well and Mid South entered into a Master Service Agreement (the "MSA") dated

April 1, 2014, a copy of which is attached hereto as Exhibit C. The MSA identifies U.S. Well as

"'Company" and Mid South as "Contractor". The MSA provides, in relevant part:

         5.0     INDEMNITY.

                     5.4    Company shall release, Defend, and Indemnify Contractor Group from
                            and against all Losses arising in connection herewith in favor of any
                            member of Company Group on account of bodily injury, death or damage
                            to property, REGARDLESS OF FAULT.

                     *      *       *

         6.0         INSURANCE

                     At any and all times during the term of this Contract, to support liability and
                     indemnification provisions in this Agreement, but as a separate and independent
                     obligation, Contractor shall maintain ... insurance coverage of the kind, in the
                     minimum amounts, and under the terms required by Company on the Required
                     Limits of Insurance attached hereto, marked Exhibit B ....

                            *       *      *

         11.0        MISCELLANEOUS

                     11. 7 Choice of Law: THIS AGREEMENT AND THE LEGAL
                     RELATIONSHIP BETWEEN THE PARTIES SHALL BE INTERPRETED
                     AND ENFORCED IN ACCORDANCE THE LAWS OF THE STATE OF
                     TEXAS WITHOUT REGARD TO CONFLICTS-OF-LAW PROVISIONS
                     THAT WOULD REQUIRE THE APPLICATION OF ANY OTHER LAW.




                                                      6
4817-9840-2434.v I
        Case 2:18-cv-01497 Document 1 Filed 12/07/18 Page 7 of 11 PageID #: 7




COUNT I: PLAINTIFF SEEKS A DECLARATION THAT MID SOUTH IS NOT A
MEMBER OF PRODUCER GROUP UNDER THE ANTERO CONTRACT AND IS
THEREFORE NOT DUE CONTRACTUAL DEFENSE AND INDMENITY NOR
ADDITIONAL INSURED COVERAGE UNDER U.S. WELL'S CONTRACT WITH
ANTERO.

14.      Underwriters incorporates by reference all the preceding paragraphs of this Complaint for

Declaratory Judgment.

15.      Pursuant to 28 U.S.C. § 2201, Underwriters seeks a declaration of their rights and

obligations under the Excess Policy with respect to their duties to Mid South, if any, under the

Excess Policy. The Court's making such a declaration will confer certainty on the parties with

respect to their rights and obligations under the· Excess Policies, and therefore will serve the

interests of justice. Underwriters' request for declaratory relief includes (but is not limited to) a

request for a declaration of the following:

16.      Mid South is not entitled to defense or indemnity from U.S. Well under the Antero

Contract. Mid South is a subcontractor of U.S. Well and therefore a member of U.S. Well's

··contractor Group" which is defined as '"Contractor, its parents, subsidiaries, and affiliates, and

its subcontractors of every tier." The Antero Contract provides only that U.S. Well will indemnify

Antero and Antero's "Producer Group." Mid South is a member of Contractor Group, but is not

a member of Antero's "Producer Group," which includes "Producer's customers and other

contractors and subcontractors." (emphasis added). Because Mid South is a member of U.S.

Well's Contractor Group, it cannot constitute an "other" contractor of Antero's "'Producer Group."

Therefore, it is not entitled to indemnity under the Antero Contract from U.S. Well.




                                                 7
4817-9840-2434. v I
       Case 2:18-cv-01497 Document 1 Filed 12/07/18 Page 8 of 11 PageID #: 8




17.      Because U.S. Well is not obligated to indemnify Mid South under the Antero Contract, the

Excess Policy does not provide coverage to Mid South as an additional insured as a result of that

contractual relationship.

COUNT II: PLAINTIFF SEEKS A DECLARATION THAT MID SOUTH IS NOT
ENTITLED TO ADDITIONAL INSURED COVERAGE UNDER THE U.S. WELL AND
MID SOUTH MSA.

18.      Mid South is not entitled to additional insured status by virtue of the Mid South/ US Well

MSA. The MSA requires only that Mid South ("Contractor") name as additional insured in its

liability policies U.S. Well ("Company"). There is no similar provision requiring U.S. Well to

name Mid South as an additional insured or otherwise furnish insurance coverage to Mid South.

Mid South is not named as an additional insured under the Excess Policy.

19.      To the extent U.S. Well Services owes contractual defense and indemnity to Mid South for

injuries or death to U.S. Well's personnel, insurance under the Excess Policy for that obligation is

limited "to the extent required by any indemnity."

COUNT III: PLAINTIFF SEEKS A DECLARATION THAT TEXAS LAW APPLIES TO
THE U.S. WELL SERVICES' MSA WITH MID SOUTH AND THAT UNDER TEXAS
LAW ANY CONTRACTUAL DEFENSE AND INDEMNITY OWED UNDER THE MSA
IS LIMITED TO THE $1,000,000 INSURANCE LIMIT THAT EACH PARTY AGREED
TO OBTAIN IN SUPPORT OF THEIR INDEMNITY OBLIGATIONS.

20.      Per the terms of the MSA it is governed by Texas law (MSA , 11. 7). The Texas Oilfield

Anti-Indemnity Act, Tex. Civ. Prac. & Rec. Code §§ 127.001 et seq. (TOAIA), precludes

enforcement of the contractual indemnity obligation which pertains to services to a well. The

indemnity agreement contained in the MSA is therefore rendered void by the application of the

TOAIA. However, the TOAIA, has a safe harbor provision which allows for enforcement of

reciprocal indemnity agreements up to the amount of insurance that each party agreed to obtain in




                                                 8
4817-9840-2434.v I
        Case 2:18-cv-01497 Document 1 Filed 12/07/18 Page 9 of 11 PageID #: 9




support of its indemnity obligations. U.S. Well's indemnity agreement is therefore limited by the

Texas Oilfield Anti-Indemnity Act to the amount of insurance that the parties agreed to obtain in

support of their respective indemnity obligations. Pursuant to Exhibit B of the MSA, the amount

of insurance that each party agreed to obtain in support of their respective indemnity obligations

is $1,000,000.

21. Therefore, any contractual defense and indemnity obligation owed to Mid South by U.S. Well

is limited to $1,000,000.

COUNT IV: UNDERWRITERS SEEKS A DECLARATION THAT ITS EXCESS POLICY
ATTACHES ONLY AFTER THE UNDERLYING $1,000,000 PRIMARY POLICY
EXHAUSTS AND THEREFORE UNDERWRITERS DO NOT HA VE A DUTY TO
RESPOND TO U.S. WELL'S DUTY TO CONTRACTUALLY INDEMNIFY MID SOUTH.

22.      The Excess Policy states:

                      2.     LIMITS OF LIABILITY
                      Underwriters shall only be liable for "Ultimate Net Loss" in
                      excess of:

                      (a)    the Underlying Insurance(s) set out in Item 2 of the
                      Declarations, or,

                      (b)    the Self Insured Retention set out in Item 3 of the
                      Declarations,

         Item 2 of the Declarations provides as follows:

                      Item 2. Underlying lnsurance(s):
                      (f) "Automobile Liability"
                      any one "Occurrence" without aggregate: USO 1,000,000

                      Item 3: USO 100,000 per occurrence.

23. As can be seen the applicable underlying limits is $1,000,000 in auto liability insurance.

Therefore, because U.S. Well can never be liable to indemnify Mid South for liabilities in excess




                                                       9
4817-9840-2434. v I
      Case 2:18-cv-01497 Document 1 Filed 12/07/18 Page 10 of 11 PageID #: 10




of the primary policy limits of $1,000,000, the Excess Policy cannot be triggered by U.S. Well' s

limited duty to defend and indemnify Mid South.

COUNT V: IF THE COURT FINDS THAT UNDERWRITERS' EXCESS POLICY MUST
RESPOND TO THE DEMANDS OF MID SOUTH THEN THERE IS NO COVERAGE
FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

24.       The MSA between Mid South and U.S. Well excludes indemnity for conduct that rises to

the level of Gross Negligence or Willful Misconduct as is alleged by Plaintiffs in the Osborn

action. The MSA sets forth a litany of causes for which Mid South may be indemnified but it

expressly excludes any coverage for Gross Negligence or Willful Misconduct.

25. The Osborns have made a demand seeking punitive damages against Mid South based upon

their Gross Negligence and Willful Misconduct and there is no defense or indemnity for such

conduct. Therefore, Underwriters requests that the court enter a declaration that the Excess Policy

does not provide indemnity for the conduct of Mid South which constitutes gross negligence and

willful misconduct.

                         RESERVATION OF RIGHTS AND DAMAGES

26.       Underwriters reserves the right, as this case develops, to assert and rely upon additional

policy provisions from the above-identified and incorporated policy, as well as any other policies

of insurance which may be determined to exist and be applicable.

27.       Underwriters and U.S. Well respectfully requests that it be awarded its reasonable and

necessary attorneys' fees and all costs incurred in the prosecution of this declaratory judgment

action.

28.       All conditions precedent to filing this lawsuit have occurred.

29.       Underwriters has fulfilled all of its obligations under the Excess Policy to U.S. Well.




                                                   10
4817-9840-2434. V 1
      Case 2:18-cv-01497 Document 1 Filed 12/07/18 Page 11 of 11 PageID #: 11




         WHEREFORE, Underwriters prays that the Court declare the parties' rights and

obligations under the Excess Policy with respect to claim(s) arising from Hunter D. Osborn's

alleged accident and death and that the Court award reasonable attorneys' fees, costs, and such

other and further relief, at law or in equity, to which it may be justly entitled.

                                            Respectfully submitted,



                                COUNSEL FOR CERTAIN UNDERWRITERS AT
                                LLOYD'S, LONDON SUBSCRIBING TO POLICY NO.
                                80621 ECOG LXS00 16



ls/Eric J. Hulett
Eric J. Hulett (WVSB #6332)
JACKSON KELLY PLLC
310 W. Burke Street
Martinsburg, WV 2540 I
Phone:304-260-4942
Fax:304-263-7110




                                                   11
48 J7-9840-2434. VJ
